In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-20-00155-CR


                              MADISON RODRIGUEZ, APPELLANT

                                                     V.

                               THE STATE OF TEXAS, APPELLANT

                              On Appeal from the 364th District Court
                                      Lubbock County, Texas
             Trial Court No. 2020-419,122, Honorable William R. Eichman, II, Presiding

                                             April 20, 2022
                                  MEMORANDUM OPINION
                           Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       After Appellant, Madison Rodriguez, was convicted by a jury of aggravated assault

of a family member with a deadly weapon causing serious bodily injury, she was

sentenced to fifty years’ confinement.1 Rodriguez then brought this appeal. Her counsel

filed an Anders2 brief in support of a motion to withdraw. We grant counsel’s motion and

affirm the judgment of the trial court.



       1
           See TEX. PENAL CODE ANN. § 22.02(b)(1) (first-degree felony).

       2
           See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       The record reflects that Rodriguez caused the death of a one-year-old child, M.R.,3

in June 2015. Detectives interviewed Rodriguez in the intervening hours after M.R.’s

injuries were initially reported. During that interview, Rodriguez repeatedly referred to

M.R. in the past tense, even before she was told that M.R. had died. When Rodriguez

was informed that M.R. had died, she cried for a little more than four minutes.


       After the medical examiner concluded M.R.’s death was a homicide, detectives re-

interviewed Rodriguez. After three hours of questioning during which Rodriguez provided

various explanations for the causes of M.R.’s death, she eventually admitted that she had

slammed M.R. to the ground with enough force to cause the child’s injuries. According

to one testifying witness, Rodriguez said she threw the child on the couch because she

was having an argument with her boyfriend.


       At trial, Richard Christian Fries, D.O., a deputy medical examiner with the Tarrant

County Medical Examiner’s Office, reviewed the autopsy and opined that M.R.’s skull had

been fractured in the right occipital area causing hemorrhaging around the area of the

fracture. Dr. Fries answered in the affirmative when asked whether slamming a child to

the floor in a manner consistent with Rodriguez’s description would be sufficient to cause

the described injuries.


       Appellant’s counsel certified that after diligently searching the record, he has

conducted a conscientious examination of the record and, in his opinion, the record

reflects no reversible error upon which an appeal can be predicated. Anders, 286 U.S.

at 744; In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008). In a letter,




       3   Because the victim is a child, we use the child’s initials.

                                                        2
Appellant’s counsel notified her of his motion to withdraw, provided her with a copy of the

motion, the Anders brief, a copy of the appellate record, and informed her of her right to

file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App.

2014) (specifying counsel’s obligations on the filing of a motion to withdraw supported by

an Anders brief). By letter mailed December 4, 2020, this Court also advised Appellant

of her right to file a pro se response to counsel’s Anders brief. Appellant did not file a

response.


        We have carefully reviewed counsel’s Anders brief and conducted an independent

review of the record to determine whether there are any non-frivolous issues that were

preserved in the trial court which might support an appeal. Like counsel, we have found

no such issues. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex.

Crim. App. 1969). Following our review, we conclude there are no plausible grounds for

appellate review.


        Therefore, we grant counsel’s motion to withdraw and affirm the judgment of the

trial court.4




                                                                   Lawrence M. Doss
                                                                      Justice

Do not publish.



        4
          Counsel shall within five days after this opinion is handed down, send Appellant a copy of the
opinion and judgment, along with notification of Appellant’s right to like a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after this Court grants counsel’s motion to
withdraw. In re Schulman, 252 S.W.3d at 411 n.33.
                                                      3